Citation Nr: 1816134	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-11 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to a service-connected respiratory disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to a service-connected respiratory disorder.

4.  Entitlement to service connection for a left leg condition.

5.  Entitlement to service connection for a right leg condition.

6.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, and anxiety.



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1974 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In an October 2015 Board decision, the Board granted service connection for a respiratory disorder as due to asbestos exposure and remanded the issue of service connection for bilateral hearing loss.  In a separate October 2015 Board decision, the Board, in pertinent part, remanded the Veteran's claims remaining on appeal for additional development.

The issues of entitlement to service connection for a left leg condition, right leg condition, and acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  The Veteran does not have left ear hearing loss for VA purposes, and he had right ear hearing loss prior to service that was not aggravated during service.

2.  The Veteran's OSA is not attributable to service and is not etiologically related to his service-connected respiratory disorder.

3.  Hypertension was not manifest in service or within one year of service and is not otherwise attributable to service.

4.  Hypertension is not etiologically related to the Veteran's service-connected respiratory disorder.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria to establish entitlement to service connection for OSA have not been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

3.  The criteria to establish entitlement to service connection for hypertension have not been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained.  Therefore, no additional development is warranted.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Certain chronic diseases such as hypertension and sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").

In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111. 

The analysis is different in a case where the preexisting condition was noted upon entry into service. "[I]f a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on VA to rebut that presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, VA must show, by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C. F. R. § 3.304 (b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See Crowe, 7 Vet. App. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court cited Current Medical Diagnosis & Treatment 110-11 (Stephen A. Schroeder et al. eds., 1988) as establishing that threshold levels higher than 20 decibels may indicate some degree of hearing loss.  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his hearing loss was caused by noise exposure in active service.

Service treatment records (STRs) include audiograms which include the following findings.  A June 1974 enlistment examination showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
25
30
LEFT
0
0
0
25
0

On a March 1977 reference examination, the following findings were reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
25
30
LEFT
5
5
10
15
10

An August 1977 periodic examination included the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
30
25
LEFT
5
10
10
20
25

A May 1978 separation examination, the following findings were reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
25
35
LEFT
5
10
10
10
25

As noted the Court has held 0 to 20 dB [decibels] indicates normal hearing.  Thus, the Veteran entered service with some hearing loss at 3000 and 4000 Hertz (Hz) only in the right ear.  

Post active duty service, the Veteran has been afforded several VA examinations and medical opinions are of record.

An October 2010 VA audiological examination revealed that puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
15
LEFT
15
15
15
20
20

The examiner provided that for the Veteran's claimed hearing loss, there was no diagnosis because there was no pathology to render a diagnosis.  The examiner noted that based on the examination, the Veteran did not have hearing loss in accordance with VA standards.

VA treatment records dated April 2015 showed the Veteran had hearing aids and indicated hearing loss.  Audiological results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
15
40
25
LEFT
15
20
20
30
30

Subsequent to a Board remand, the Veteran was afforded a VA examination in November 2015.  The audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
15
45
20
LEFT
15
20
15
30
25

The speech discrimination score was 96 percent in the right ear and 98 percent in the left ear.  The VA examiner indicated that the separation examination dated June 8, 1978 showed hearing loss at 4000 Hz only in the right ear with no significant shift from enlistment examination and hearing within normal limits in the left ear.  When asked if the Veteran's right ear hearing loss was at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service, the examiner responded "No".  The examiner provided that the Veteran had hearing loss when entering service as seen on the enlistment examination.  The Veteran's hearing was stable during his time in service and there was not a positive threshold shift when comparing enlistment and separation examinations, and therefore; no evidence of noise injury during service.  The examiner noted the Veteran's left ear did show a significant threshold shift from enlistment to separation.  When asked if the Veteran's left ear hearing loss was at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service, the examiner responded "Yes".  The examiner provided that the Veteran's hearing was within normal limits at enlistment and at separation; however, there was a significant positive threshold shift from enlistment to separation.  This threshold shift could be considered evidence of noise injury during military service.  

A private medical opinion dated July 4, 2016 by Dr. A. A. was received by VA in August 2016.  The doctor opined that the Veteran's hearing loss is secondary to his in service noise exposure.  The doctor noted that the medical literature submitted with the opinion and the Veteran's audiogram patter is characteristic of noise induced hearing loss and not age related hearing loss.  The doctor further provided that the 2015 Compensation and Pension examination stated that there was no significant shift from enlistment to separation and no evidence of noise injury.  The doctor noted that while the shift of the right ear in service is minimal, the shift on the left ear is significant.  The doctor noted that most likely this was caused by the fact that there was already some preexisting hearing loss on the right.  Additionally, the doctor noted that the right and left continued to shift - both significantly.  Finally, the doctor disagreed with the statement that there was no evidence of noise injury as it was noted by her that the 'notch' around 3000 Hz was indicative of a history of noise injury and the citations noted in the opinion indicate that after damaging noise exposure the effects and results on audiogram may not appear immediately.

Evidence in the STRs showed that the Veteran entered service with some hearing loss in the right ear with no significant changes from enlistment to separation and he had significant changes in his left ear hearing during service; however, the post service VA examinations indicated that the Veteran does not have hearing loss in his left ear for VA purposes.

The October 2010 VA examination indicated that the Veteran did not have a diagnosis of hearing loss in accordance with VA standards.  An April 2015 audiological examination revealed that the Veteran had hearing aids, but not hearing loss in the left ear according to VA standards.  The November 2015 VA examination revealed that the Veteran had significant shifts in his hearing in the left ear that was attributable to service; however, the Veteran's left ear hearing loss is not in accordance with VA standards.  The November 2015 VA examiner provided a negative nexus opinion for the Veteran's right ear hearing loss and indicated that the Veteran had right ear hearing loss prior to service and that his right ear hearing loss was not caused by or a result of an event in military service.  The examiner provided that the Veteran had right ear hearing loss when entering service as seen on the enlistment examination.  The Veteran's right ear hearing was stable during his time in service and there was not a positive threshold shift when comparing enlistment and separation examinations, and therefore; no evidence of noise injury during service.

In sum, for the right ear, the Board finds that as hearing loss was shown on entrance the presumption of soundness does not apply.  The Veteran would then have to show that a preexisting disorder increased in severity in service.  The Board finds that the Veteran has not met this burden.  As the most recent VA examiner clearly explained that the evidence showed that while a right ear hearing loss was present on entrance, this hearing was stable during his time in service and there was not a positive threshold shift when comparing enlistment and separation examinations.  Further, no hearing loss was shown on VA examination in October 2010.  The Board finds that the preponderance of the evidence does not show an increase in right ear hearing loss in service.  Therefore, service connection on the basis of aggravation is not warranted.

As for the left ear, while the most recent VA examiner did find significant shifts in hearing acuity in service, there is at present no hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.

The positive private opinion provided by Dr. A. A. indicated a significant shift in the Veteran's left hear hearing; however, that shift was considered and discussed in the most recent VA opinion which found that the Veteran did not have a left ear hearing loss disability for VA purposes.

Although the Veteran himself has asserted that his bilateral hearing loss is related to service, he has not been shown to have the necessary training or expertise to competently provide a medical nexus opinion as to the etiology of his bilateral hearing loss, which is not the type of condition that is readily amenable to probative lay comment regarding its appropriate diagnosis and etiology. 

In conclusion, the Board finds the Veteran is not shown to have bilateral hearing loss that is incurred in or aggravated by service.  Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, supra.

B.  OSA

The Veteran contends that his OSA was caused by his service-connected respiratory disorder.  In an October 2013 VA Form 9 (Substantive Appeal), the Veteran's attorney asserted that the Veteran's OSA is inextricably intertwined with his respiratory disorder and should be granted on a secondary basis.  As noted in the introduction, the Board granted service connection for a respiratory disorder as due to asbestos exposure in October 2015.  In a statement submitted by the Veteran's attorney and dated August 3, 2016, the Veteran's attorney asserted disagreement with the November 2015 VA examiner's opinion as to the medical literature not supporting an etiological link between asthma and sleep apnea.  The statement included medical literature indicated below.

The STRs, including the May 1978 separation examination report, are negative for OSA and for any pertinent abnormalities.

VA treatment records dated August 2011 indicated that the Veteran underwent a diagnostic polysomnogram.  The Veteran was diagnosed with mild OSA.  A November 4, 2011 pulmonary note indicated that the Veteran would undergo fitting for a continuous positive airway pressure (CPAP) machine.

Private treatment records indicated the Veteran's diagnosis of sleep apnea and other disabilities with continued treatment.

Social Security Administration records indicated that the Veteran received benefits for a primary diagnosis of "chronic pulmonary insufficiency (COPD)" and a secondary diagnosis of "disorders of back (Discogenic and Degenerative)".

Subsequent to the October 2015 Board remand, the Veteran was afforded a VA examination in November 2015 and VA medical opinion in December 2015.  The examiner provided a diagnosis of OSA.  The examiner noted that the Veteran experienced OSA since about 2011 and felt slightly better using a CPAP machine.  The Veteran was not taking medication for sleep apnea and did not require the use of a breathing assistance device.  The Veteran did use a CPAP machine.  Upon examination, the Veteran had persistent daytime hypersomnolence.  The examiner noted that the Veteran's OSA did not impact his ability to work.  As to secondary service connection, the examiner opined that the Veteran's OSA condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected respiratory disorder.  The examiner provided that the Veteran's medical records indicated that the Veteran developed asthma/COPD about 25 years post-service.  The Veteran was evaluated for sleep apnea at the VA in 2011 and found to have mild sleep apnea.  The Veteran had the following risk factors for sleep apnea: gender, age, alcohol use above recommended sensible limits.  The examiner opined that the Veteran's current diagnosis of sleep apnea is less likely as not (50 percent change) caused by his service connected respiratory disorder as medical literature does not support an etiological link between asthma and sleep apnea, and because the Veteran had numerous risk factors for sleep apnea as cited above.  The examiner further provided that the Veteran's sleep apnea is less likely as not aggravated beyond its natural progression by his service-connected respiratory disorder.  Medical literature does not support permanent aggravation of sleep apnea beyond natural progression of this condition.  The medical records show only mild sleep apnea and do not support any evidence of permanent aggravation of this condition.

In a statement submitted by his representative and dated August 3, 2016, the Veteran submitted medical literature from the National Heart, Lung, and Blood Institute titled "Who Is at Risk for Sleep Apnea?" along with a WebMD article titled Asthma Tied to Higher Risk of Sleep Apnea indicating risk factors for sleep apnea, and that asthma and sleep apnea may have a connection.  There is no accompanying medical opinion related to the specific facts of this case such as to accord this evidence any significant probative weight in this case. 

The Veteran is currently diagnosed with mild OSA.  The Veteran is service-connected for a respiratory disorder as due to asbestos exposure.

The Veteran's STRs do not reflect any complaints, findings, treatment, or diagnosis of OSA.

The Veteran was not diagnosed with OSA until 2011 and there is no competent evidence linking the Veteran's OSA to service.  Therefore, service connection on a direct basis is denied.

While the Veteran asserted that his diagnosed OSA is related to his service-connected respiratory disorder, the weight of the competent and probative evidence does not show that the Veteran's OSA is related to his service-connected respiratory disorder, either on the basis of causation or aggravation.

In the December 2015 VA opinion, the examiner provided a negative nexus opinion.  The examiner noted that the Veteran's medical records indicated that he developed asthma/COPD about 25 years post-service.  The Veteran had the following risk factors for sleep apnea: gender, age, alcohol use above recommended sensible limits.  The examiner noted that medical literature does not support an etiological link between asthma and sleep apnea and because the Veteran had numerous risk factors for sleep apnea.  The examiner further provided that the Veteran's sleep apnea is less likely as not aggravated beyond its natural progression by his service-connected respiratory disorder.  Medical literature does not support permanent aggravation of sleep apnea beyond natural progression of this condition.  The medical records show only mild sleep apnea and do not support any evidence of permanent aggravation of this condition.

The Board finds that the Veteran's opinions regarding secondary service connection also are not competent as are any statements regarding direct service connection.  Secondary service connection is not warranted as the only competent and probative opinion specific to the facts of this case provides that the Veteran's OSA and symptoms are not related to his service-connected respiratory disorder.

Accordingly, direct and secondary service connection for OSA, to include as secondary to a service-connected respiratory disorder is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert, supra.

C.  Hypertension

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), under Diseases of the Arteries and Veins.  These must be confirmed by readings taken two or more times on at least three different days.  Id.

The Veteran contends that his hypertension was caused by his service-connected respiratory disorder.  In an October 2013 VA Form 9 (Substantive Appeal) the Veteran's attorney asserted that the Veteran's hypertension is inextricably intertwined with his respiratory disorder and should be granted on a secondary basis.  As noted in the introduction, the Board granted service connection for a respiratory disorder as due to asbestos exposure in October 2015.  In a statement submitted by the Veteran's attorney and dated August 3, 2016, the Veteran's attorney asserted disagreement with the November 2015 VA examiner's opinion as to the medical literature not supporting a causal association between high blood pressure and the Veteran's service-connected respiratory condition.  The statement included medical literature indicated below.

The STRs include what appear to be some elevated blood pressure readings.  STRs indicated a November 1977 blood pressure reading of 150/96, a January 1978 reading of 136/104, and an examining physician noted the Veteran had intermittent hypertension on a May 1978 Report of Medical History.

Beginning in 2000, private medical records indicate hypertension by assessment of elevated blood pressure readings and medication for hypertension.

VA treatment records indicate a diagnosis of hypertension in September 2000 which was controlled by medication.

Social Security Administration records indicated that the Veteran received benefits for a primary diagnosis of "chronic pulmonary insufficiency (COPD)" and a secondary diagnosis of "disorders of back (Discogenic and Degenerative)".

Subsequent to the October 2015 Board remand, the Veteran was afforded a VA examination.  In a December 2015 medical opinion, as to direct service connection, the examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's above normal blood pressure readings in service.  The examiner provided that the STRs were silent on entrance and exit examinations for hypertension.  The Veteran's exit examination blood pressure reading was 110/74.  The examiner noted that two isolated episodes of blood pressures above normal alone do not meet criteria for hypertension.  The Veteran's November 1977 isolated reading of elevated blood pressure 150/96 was rechecked the following day to read 116/80.  The January 1978 elevated reading of 136/104 was taken with upper respiratory infection (URI) symptoms: the Veteran was febrile (101.4 temperature), and had sore throat and neck tenderness with tonsillar exudate; he was treated for strep infection with Penicillin.  Since the majority of documented blood pressure readings within the Veteran's STRs are within normal limits or less than 140/80, and because he did not have hypertension during service, the examiner opined that the Veteran's hypertension is less likely than not (less than 50 percent probability) related to military service.  The examiner noted that there were no medical records available that documented treatment for hypertension within a year of active duty service.  The first documentation of private record treatment for blood pressure medication was September 2000 which was more than 20 years after the Veteran's separation from the service.  The examiner opined that it is less likely as not that the Veteran's hypertension manifested within a year of his active duty service.

As to secondary service connection, the examiner opined that the Veteran's hypertension is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected respiratory disorder.  The examiner provided that medical literature does not support any causal association between high blood pressure and asthma.  Also, the Veteran has risk factors for hypertension such as advancing age, sleep apnea, and alcohol use above sensible limits.  As to aggravation, the examiner provided that medical literature does not provide any causal association between asthma and hypertension, and therefore is less likely to lead to permanent aggravation of high blood pressure.  The examiner further provided that the Veteran has risk factors as listed above for blood pressure elevation.  Additionally, the Veteran's blood pressure has remained stable on medication for several years.

In a statement submitted by his representative and dated August 3, 2016, the Veteran submitted medical literature in an abstract titled "Bronchial asthma: a risk factor for hypertension?" along with additional information from WebMD and Medline Plus about the various medications the Veteran was taking for his respiratory conditions (Fluticasone Nasal, Mometasone Oral Inhalation, Formoterol Fumarate Inhalation indicating side effects of increased blood pressure).  The literature indicated that asthma is a risk factor for hypertension.

The Veteran is currently diagnosed with hypertension.  The Veteran is service-connected for a respiratory disorder as due to asbestos exposure.

The Veteran's STRs included isolated readings of blood pressure above normal range by a November 1977 blood pressure reading of 150/96, a January 1978 reading of 136/104, and an examining physician noted the Veteran had intermittent hypertension on a May 1978 Report of Medical History.

A negative nexus was provided by the VA examiner in the December 2015 VA medical opinion.  The examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's above normal blood pressure readings in service.  The examiner noted that two isolated episodes of blood pressures above normal alone do not meet criteria for hypertension and since the majority of documented blood pressure readings within the Veteran's STRs are within normal limits or less than 140/80, and because he did not have hypertension during service, the examiner opined that the Veteran's hypertension is less likely than not (less than 50 percent probability) related to military service.  The examiner noted that there were no medical records available that documented treatment for hypertension within a year of active duty service.  The first documentation of treatment by private record for blood pressure medication was September 2000 which was more than 20 years after the Veteran's separation from the service.  Further, as to secondary service connection, the examiner opined that the Veteran's hypertension is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected respiratory disorder.  The examiner explained that not only did the medical literature not support any causal association between high blood pressure and asthma, the Veteran also had risk factors for hypertension such as advancing age, sleep apnea, and alcohol use above sensible limits.  As to aggravation, the examiner provided that medical literature does not provide any causal association between asthma and hypertension, and therefore is less likely to lead to permanent aggravation of high blood pressure.  Additionally, the Veteran's blood pressure has remained stable on medication for several years.

The VA medical opinion constitutes the most probative evidence of record as the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as the opinion is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Veteran competently and credibly described his symptoms.  The Board has considered the Veteran's own opinion and the medical literature submitted, however, as a lay person, the Veteran does not have the training or expertise in medical matters and this issue involves a medical determination that is complex.  Therefore, the VA medical opinion is more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Service connection on a direct basis is denied because there is no competent evidence linking the disability to service.

While the Veteran asserted that his diagnosed hypertension is related to his service-connected respiratory disorder, the weight of the competent and probative evidence does not show that the Veteran's hypertension was related to his service-connected respiratory disorder, either on the basis of causation or aggravation.

In the December 2015 VA medical opinion, the examiner provided a negative nexus opinion.  The examiner opined that the Veteran's hypertension is less likely than not proximately due to or the result of the Veteran's service-connected respiratory disorder.  The examiner provided that medical literature does not support any causal association between high blood pressure and asthma.  Also, the Veteran has risk factors for hypertension such as advancing age, sleep apnea, and alcohol use above sensible limits.  As to aggravation, the examiner provided that medical literature does not provide any causal association between asthma and hypertension, and therefore is less likely to lead to permanent aggravation of high blood pressure.  The examiner further provided that the Veteran has risk factors as listed above for blood pressure elevation.  While the Veteran has submitted information from WebMD and Medline Plus indicating that asthma and/or medication for respiratory disorders may be risk factors for hypertension, they are not specific to the facts of this case and there is no accompanying medical opinion indicating that the information contained therein is applicable to the facts of this case.  Notably, the most recent VA examiner observed that the Veteran's blood pressure had remained stable on medication for several years.  

The Board finds that the Veteran's opinions regarding secondary service connection also are not competent as are any statements regarding direct service connection.  Secondary service connection is not warranted as the only competent and probative opinion provides that the Veteran's hypertension is not related to his service-connected respiratory disorder.

Accordingly, service connection for hypertension, to include as secondary to a service-connected respiratory disorder is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for OSA, to include as secondary to a service-connected respiratory disorder, is denied.

Entitlement to service connection for hypertension, to include as secondary to a service-connected respiratory disorder, is denied.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

In a June 2014 rating decision, the RO denied the claims of service connection for a right leg condition, left leg condition, and psychiatric disorder.  In June 2015, the Veteran submitted a VA Form 21-0958 (Notice of Disagreement) with the denial of those issues.  In an October 2015 Board, decision, the issues of entitlement to service connection for a right leg condition, left leg condition, and psychiatric disorder were remanded for the issuance of a Statement of the case; however, the RO has not issued a Statement of the Case.  Thus, the Board must remand the claims for issuance of a Statement of the Case addressing those issues.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

Issue a Statement of the Case addressing the issues of entitlement to service connection for a right leg disorder, left leg disorder, and psychiatric disorder.  The Statement of the Case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  If the Veteran subsequently files a timely substantive appeal, then the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


